     Case 2:18-cv-01860-DGC-JFM Document 142 Filed 04/29/20 Page 1 of 5




 1                                                                                           SKC

 2    WO
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Robert F. Lindley, Jr.,                        No. CV 18-01860-PHX-DGC (JFM)
10                          Plaintiff,
11     v.                                             ORDER
12
       Corizon Health, et al.,
13
                            Defendants.
14
15           Pending before the Court is pro se Plaintiff’s “Expedited Motion to Alter the
16    Judgement Pursuant to F.R.C.P. 59(e)” (Doc. 138). Plaintiff seeks reconsideration of that
17    part of the Court’s April 9, 2020 Order granting summary judgment to Defendant Dr. Itoro
18    Elijah on Plaintiff’s Eighth Amendment medical care claims and requests that Dr. Elijah
19    be re-instated as a Defendant in this action. The Court will deny the Motion.
20    I.     Legal Standard
21           Rule 59(e) governs motions “to alter or amend a judgment.” Fed. R. Civ. P. 59(e).
22    A “judgment” is defined in the Federal Rules of Civil Procedure as “any order from which
23    an appeal lies.” Fed. R. Civ. P. 54. “Thus, the word ‘judgment’ encompasses final
24    judgments and appealable interlocutory orders.” Balla v. Idaho State Bd. of Corrs., 869
25    F.2d 461, 466 (9th Cir. 1989).
26           “A Rule 59(e) motion should not be granted ‘unless the district court is presented
27    with newly discovered evidence, committed clear error, or if there is an intervening change
28    in the controlling law.’” McQuillion v. Duncan, 342 F.3d 1012, 1014 (9th Cir.2003)
     Case 2:18-cv-01860-DGC-JFM Document 142 Filed 04/29/20 Page 2 of 5




 1    (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en banc)). Such
 2    motions are disfavored and are not the place for parties to make new arguments not raised
 3    in their original briefs. See LRCiv 7.2(g); Defenders of Wildlife v. Browner, 909 F. Supp.
 4    1342, 1351 (D. Ariz. 1995). Nor should such motions ask the Court to “rethink what the
 5    court has already thought through—rightly or wrongly.” See United States v. Rezzonico,
 6    32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998) (quoting Above the Belt, Inc. v. Mel Bohannon
 7    Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)).
 8    II.    Discussion
 9           Plaintiff’s Eighth Amendment medical care claims arise from Defendants Corizon
10    Health (“Corizon”), Utilization Management Team (UMT) Director Ayodeji Ladele, and
11    Dr. Elijah’s alleged deliberate indifference to Plaintiff’s serious medical needs associated
12    with a brain cyst and shunt. (Doc. 7.) In its April 9, 2020 Order, the Court granted
13    summary judgment to Defendants Ladele and Dr. Elijah and denied summary judgment to
14    Corizon. (Doc. 135.) The Order dismissed Defendants Ladele and Dr. Elijah with
15    prejudice and is therefore final and appealable as to these Defendants. Plaintiff argues that
16    the Court should reinstate Dr. Elijah because newly discovered evidence related to his
17    sinusitis and eye constriction shows that she was deliberately indifferent to his serious
18    medical needs. (Doc. 138 at 1.)1
19           A.     Sinusitis
20           Plaintiff previously argued in response to Defendants’ Motion for Summary
21    Judgment that Dr. Elijah was deliberately indifferent to his serious medical needs in part
22    because she failed to discuss or respond to the results of his December 8, 2016 MRI,
23    showing that, in addition to his known arachnoid cyst, he had sinusitis and a new sinus
24    mucous retention cyst. (Doc. 124 at 10; Doc. 120-1 at 3.) The MRI results specifically
25
26           1
               To the extent Plaintiff also inserts into his Motion various arguments which he
27    could have made earlier in response to Defendants’ Motion for Summary Judgment or
      which merely ask the Court to “rethink what the court has already thought,” the Court will
28    not address these additional arguments. See LRCiv 7.2(g); Defenders of Wildlife, 909 F.
      Supp. at 1351; Rezzonico, 32 F. Supp. 2d at 1116.
                                                  -2-
     Case 2:18-cv-01860-DGC-JFM Document 142 Filed 04/29/20 Page 3 of 5




 1    noted that Plaintiff had “[m]oderate ethmoid and mild maxillary sinusitis” and a new
 2    “sphenoid sinus mucous retention cyst.” (See Doc. 138 at 10.)
 3           The Court found on summary judgment that Defendants had produced sufficient
 4    evidence to show that Dr. Elijah regularly responded to and did not deliberately disregard
 5    Plaintiff’s serious medical needs associated with his arachnoid cyst and shunt, and that
 6    “Plaintiff fail[ed] to present any medical evidence that his sinusitis and sinus mucous
 7    retention cyst were serious medical needs that required additional treatment at the time or
 8    that he suffered any harm due to Dr. Elijah’s alleged failure to separately address these
 9    issues.” (Doc. 135 at 13−14)
10           Plaintiff now produces a January 7, 2020 Consultation Report which shows that
11    outside provider J. Osborne diagnosed him with chronic sinusitis and nasal polyps and
12    recommended sinus surgery. (Id. at 8.) Plaintiff argues that this evidence shows that Dr.
13    Elijah was deliberately indifferent when she ignored the sphenoid mucus cyst shown on
14    his December 8, 2016 MRI. (Id. at 1−3.)
15           The Court is not persuaded. Although the January 20, 2020 Consultation Report
16    may show that Plaintiff now has a serious medical need requiring sinus surgery, this
17    showing is insufficient to create a genuine issue of material fact as to whether Dr. Elijah
18    both knew of and deliberately disregarded serious medical needs of Plaintiff when she
19    ordered and presumably became aware of Plaintiff’s December 8, 2016 MRI. See Farmer
20    v. Brennan, 511 U.S. 825, 837 (1994) (an official shows deliberate indifference when she
21    “knows of and disregards an excessive risk to inmate health or safety”). There is simply
22    no evidence that Plaintiff’s sinusitis—which the December 2016 MRI showed was mild to
23    moderate—or his mucous retention cyst required treatment more than three years prior to
24    the evidence Plaintiff now provides. There is also no medical evidence, and Plaintiff
25    provides no affidavit testimony, regarding what prompted the outside consult or what
26    symptoms and findings Osborn relied on to determine that Plaintiff had chronic sinusitis
27    and nasal polyps and needed surgery, from which a reasonable jury could infer that Plaintiff
28    had these same conditions and need in 2016. Plaintiff therefore fails to create a triable

                                                 -3-
     Case 2:18-cv-01860-DGC-JFM Document 142 Filed 04/29/20 Page 4 of 5




 1    issue of fact that Dr. Elijah was both “aware of facts from which the inference could be
 2    drawn that a substantial risk of serious harm exist[ed], and [s]he [drew] the inference.”
 3    Farmer, 511 U.S. at 837. There is also no evidence that Plaintiff suffered serious harm
 4    due to Dr. Elijah’s alleged failures to properly treat his mild to moderate sinusitis or mucous
 5    retention cyst during the period from late-2016 to mid-2017 when Plaintiff was in her care.
 6           B.     Eye/Vision Complaints
 7           Plaintiff also argues that newly available evidence shows that Dr. Elijah was
 8    deliberately indifferent to his serious medical needs related to his eye pressure and vision
 9    issues because she failed to order “Hall Pike” testing, as part of the alternative treatment
10    plan (ATP) issued by the UMT in March 2018. (Doc. 138 at 2.)2 Plaintiff produces reports
11    of outside ophthalmology exams he received from Dr. Warren H. Heller on September 4
12    and December 30, 2019, which he believes met “the ‘Hall Pike’ test standard.” (Id. at 4,
13    13−14.) Dr. Heller found that Plaintiff had a “nonspecific constriction” of both eyes and
14    recommended two-month and three-month follow ups (respectively) to “see if there is any
15    change” and − when there was no change − for a neurologist to determine whether any
16    more investigation or tests should be done. (Id.) Plaintiff argues that this evidence shows
17    that Dr. Elijah should have “carried out the U.M.T. for a field vision test, but NEVER did,”
18    which is “just one more example of deliberate indifference.” (Id. at 4.)
19           Aside from being inconclusive as to the cause or seriousness of Plaintiff’s
20    “nonspecific constriction” of both eyes, Dr. Heller’s reports provide no new evidence
21    showing that Dr. Elijah was deliberately indifferent to any known serious eye or vision
22    issues. Even assuming that the “Hall Pike” tests recommended in the March 2018 ATP
23    were provided for the first time as part of Dr. Heller’s exams more than a year and a half
24    later, there is no evidence Dr. Elijah was aware of this ATP, was responsible for conducting
25    or scheduling the Hall Pike test, or had any ongoing involvement in Plaintiff’s medical care
26
27           2
               Defendants did not provide any evidence on summary judgment regarding “Hall
      Pike” testing, but available information online shows that it is a method used for testing
28    vertigo. See https://www.webmd.com/brain/dix-hallpike-test-vertigo (last visited April 20,
      2020).
                                                   -4-
     Case 2:18-cv-01860-DGC-JFM Document 142 Filed 04/29/20 Page 5 of 5




 1    at that time.3 The available medical record evidence shows, instead, that Dr. Elijah last
 2    saw Plaintiff on July 18, 2017 (Doc. 120 ¶ 6), approximately 8 months before the ATP was
 3    issued. There is also no evidence that Dr. Elijah showed deliberate indifference to
 4    Plaintiff’s eye complaints at any prior time. The evidence already set forth on summary
 5    judgment shows that in March 2017 Dr. Elijah noted to follow up on Plaintiff’s optometry
 6    evaluation and, on May 3, 2017, performed a Snellen eye test and noted to reorder an
 7    optometry evaluation. (Doc. 120-1 at 18, 22.) These facts do not show that she deliberately
 8    disregarded Plaintiff’s eye complaints, and Dr. Heller’s exams and reports more than two
 9    years later add nothing to the record that would change this showing.
10           IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
11    Plaintiff’s “Expedited Motion to Alter the Judgement Pursuant to F.R.C.P. 59(e)”
12    (Doc. 138) and the Motion is denied.
13           Dated this 29th day of April, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
             3
26             The Court already found that the lack of evidence that Plaintiff received Hall Pike
      testing and other care recommended in his ATPs created questions of fact that Corizon was
27    deliberately indifferent to his serious medical needs and had a policy and practice of
28    deliberate indifference. The Court denied summary judgment to Corizon based, in part, on
      these questions of fact. (See Doc. 135 at 17, 21, 22.)
                                                   -5-
